DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 1, 2, 4 – 7, 9 – 12, 14 and 15 are objected to because of the following informalities:  
Claim 1 line 13, limitation “generate virtual CT images” should read “generating virtual CT images”;
Claim 1 line 15, limitation “measure an absorbed dose” should read “measuring an absorbed dose”;
Claim 2 line 1, limitation “wherein the generation of virtual CT images” should read “wherein the generating virtual CT images”, to be consistent with the words recited in parent claim 1;
Claim 4 line 1, limitation “wherein the generation of virtual CT images” should read “wherein the generating virtual CT images”, to be consistent with the words recited in parent claim 1;
Claim 5 line 1, limitation “wherein the generation of virtual CT images” should read “wherein the generating virtual CT images”, to be consistent with the words recited in parent claim 1;
Claim 6 line 7, limitation “generate virtual CT images” should read “generating virtual CT images”;
Claim 6 line 9, limitation “measure an absorbed dose” should read “measuring an absorbed dose”;
Claim 7 lines 1 – 2, limitation “wherein the generation of virtual CT images” should read “wherein the generating virtual CT images”, to be consistent with the words recited in parent claim 6;
Claim 9 lines 1 – 2, limitation “wherein the generation of virtual CT images” should read “wherein the generating virtual CT images”, to be consistent with the words recited in parent claim 6;
Claim 10 lines 1 – 2, limitation “wherein the generation of virtual CT images” should read “wherein the generating virtual CT images”, to be consistent with the words recited in parent claim 6;
Claim 11 line 7, limitation “generate virtual CT images” should read “generating virtual CT images”;
Claim 11 line 9, limitation “measure an absorbed dose” should read “measuring an absorbed dose”;
Claim 12 lines 1 – 2, limitation “wherein the generation of virtual CT images” should read “wherein the generating virtual CT images”, to be consistent with the words recited in parent claim 11;
Claim 14 lines 1 – 2, limitation “wherein the generation of virtual CT images” should read “wherein the generating virtual CT images”, to be consistent with the words recited in parent claim 11;
Claim 15 lines 1 – 2, limitation “wherein the generation of virtual CT images” should read “wherein the generating virtual CT images”, to be consistent with the words recited in parent claim 11;
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is directed to a system but also recites “to perform the method, the method comprising” and detailed method steps in lines 7 – 16. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011). Claim 1 recites both an apparatus and detailed method steps, which is found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means." Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990). See MPEP 2173.05(p)(II).
Thus, claim 1 is indefinite as reciting product and process in the same claim. For the purpose of examination, the method steps recited in claim 1 are interpreted as the functions configured to be performed by the processor.

Claim 6 is directed to a non-transitory computer readable medium, but also recites “the method comprising” and detailed method steps in lines 3 – 10. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011). Claim 1 recites both an apparatus and detailed method steps, which is found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means." Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990). See MPEP 2173.05(p)(II).
Thus, claim 6 is indefinite as reciting product and process in the same claim. For the purpose of examination, the method steps recited in claim 6 are interpreted as the 

Therefore, claim 1, 6 and all corresponding dependent claim 2 – 5 and 7 – 10 are rejected under 35 U.S.C. 112(b) as being indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4 – 6, 9 – 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0101655 A1; published on 04/04/2019) .

Regarding claim 1, Wang teaches a system ("FIG. 1 illustrates an exemplary imaging system 100 …" [0050]) comprising:
a PET device ("… the imaging device 110 may be, for example, a PET device, a CT device … or any combination thereof … e.g., a PET-CT device ..." [0051]; "… the imaging device 110 may be a PET/CT imaging device …" [0052]);
a CT device ("… the imaging device 110 may be, for example, a PET device, a CT device … or any combination thereof … e.g., a PET-CT device ..." [0051]; "… the imaging device 110 may be a PET/CT imaging device …" [0052]); and
a computer ("FIG. 2 is a schematic diagram illustrating exemplary hardware and software components of a computing device 200 on which data processing system 130 or a portion thereof may be implemented according to some embodiments of the present disclosure." [0066]) comprising memory ("The exemplary computer platform may include ... program storage and data storage of different forms, for example, a disk 210, and a read only memory {ROM} 240, or a random-access memory {RAM} 250, for various data files to be processed and/or transmitted by the computer." [0068]) and a processor in communication with the memory ("The computing device 200 may also include a processor 230 ..." [0068]; see Fig.2 the communication bus connects processor 230 and memories 210, 240, 250), the memory comprising a computer application program for a method ("The exemplary computer platform may also include program instructions stored in the ROM 240, RAM 250, and/or another type of non-
receiving positron emission tomography (PET) images ("In 620, the acquisition module 410 may obtain PET data corresponding to the same scanning area of the subject." [0101]) at time instances ("The gating unit 510 may also determine a plurality of groups {or referred to as frames} of gated PET data corresponding to the respiratory phases." [0104]), the PET images relating to the organ ("The subject may include … any structure or organ that may be examined …" [0100]);
receiving a computed tomography (CT) image ("In 610, the acquisition module 410 may obtain a CT image corresponding to a scanning area of a subject." [0098]) at one of the time instances ("The CT scan may be performed when the subject remains in a deep inspiration breath-hold status." [0098]), the CT image relating to the organ ("The subject may include … any structure or organ that may be examined …" [0100]);
generate virtual CT images at the other time instances ("… the correction unit 540 may correct the CT image to generate a corrected CT image that corresponds to the same respiratory phase as the PET data {or the gated PET data}." [0109]) based on the received PET images and the CT image ("In 704, the correction unit 540 may correct the CT image based on the PET-CT motion vector field between the gated PET image and the CT image to obtain a corrected CT image corresponding to the gated PET image." [0124]).

However, in the same field of endeavor, Sgouros teaches a computer application program for a method of performing dosimetric analysis of an organ ("… a method of performing dosimetric analysis of an organ ..." [0057]; "… a computerized system and method are provided ..." Abstract), the method comprising: measure an absorbed dose of ionising radiation on the organ based on the received PET images, the received CT image, and the generated virtual CT images ("FIG. 14 sets forth a method for a 3D-RD calculation … A CT image can be used to provide density and composition of each voxel for use in a Monte Carlo calculation. A CT image can also be used to define organs or regions of interest for computing spatially averaged doses ... A longitudinal series of PET or SPECT images can be used to perform a voxel-wise time integration and obtain the cumulated activity or total number of disintegrations on a per voxel basis ... The results of such a patient-specific 3-D imaging-based calculation can be represented as a 3-D parametric image of absorbed dose, as dose volume histograms over user-defined regions of interest or as the mean, and range of absorbed doses over 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to utilize the corrected CT image, attenuation corrected PET images as taught by Want to calculate the patient-specific and voxel-based absorbed dose calculation as taught by Sgouros. Doing so would make it possible to "help better predict biological effect of treatment plans" by providing "estimated total absorbed dose for each voxel, collection of voxels or region" (see Sgouros; [0058]).

Regarding claim 4, Wang in view of Sgouros teaches all claim limitations, as applied in claim 1, and Wang further teaches wherein the generation of virtual CT images comprises: determining a set of motion vectors for registering the received CT image to each of the received PET images at the other time instances ("In 703, the motion vector field determination unit 520 may determine a PET-CT motion vector field {also referred to as a fifth motion vector field} between the gated PET image and the CT image {corresponding to the deep inspiration breath-hold status}. The PET-CT motion vector field may be determined based on the PET motion vector field between the gated PET image and the second gated PET image and the PET-CT motion vector field between the second gated PET image and the CT image." [0123], the above function is a registration step performed by registration unit 550); and


Regarding claim 5, Wang in view of Sgouros teaches all claim limitations, as applied in claim 1, and Wang further teaches wherein the generation of virtual CT images comprises: determining a set of motion vectors for registering each of the received PET images to the received CT image at the other time instances ("In 703, the motion vector field determination unit 520 may determine a PET-CT motion vector field {also referred to as a fifth motion vector field} between the gated PET image and the CT image {corresponding to the deep inspiration breath-hold status}. The PET-CT motion vector field may be determined based on the PET motion vector field between the gated PET image and the second gated PET image and the PET-CT motion vector field between the second gated PET image and the CT image." [0123], the above function is a registration step performed by registration unit 550; in image registration, a registration transformation is two-directional and registering A to B is equivalent to registering B to A; registering in either direction is a predictable variant to the other);
inverse transforming the sets of motion vectors ("In 703, the motion vector field determination unit 520 may determine a PET-CT motion vector field …" [0123]; in image registration and mathematics, motion vector field is two directional and using one 
generating the virtual CT images at the other time instances by applying the inverse transformed sets of motion vectors to the received CT image ("In 704, the correction unit 540 may correct the CT image based on the PET-CT motion vector field between the gated PET image and the CT image to obtain a corrected CT image corresponding to the gated PET image." [0124]).
As well-defined in the art of image registration, a registration transformation between two images or frames is two-directional. Registering A to B is equivalent to registering B to A. In addition, registering in either direction is a predictable variant to the other. In KSR, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." Id. at 415-16, 82 USPQ2d at 1395. See MPEP 2141.

Regarding claim 6, Wang teaches a non-transitory computer readable medium comprising a computer application program for a method ("The exemplary computer platform may also include program instructions stored in the ROM 240, RAM 250, and/or another type of non-transitory storage medium to be executed by the processor 230." [0068]), the method comprising:
receiving positron emission tomography (PET) images ("In 620, the acquisition module 410 may obtain PET data corresponding to the same scanning area of the subject." [0101]) at time instances ("The gating unit 510 may also determine a plurality 
receiving a computed tomography (CT) image ("In 610, the acquisition module 410 may obtain a CT image corresponding to a scanning area of a subject." [0098]) at one of the time instances ("The CT scan may be performed when the subject remains in a deep inspiration breath-hold status." [0098]), the CT image relating to the organ ("The subject may include … any structure or organ that may be examined …" [0100]);
generate virtual CT images at the other time instances ("… the correction unit 540 may correct the CT image to generate a corrected CT image that corresponds to the same respiratory phase as the PET data {or the gated PET data}." [0109]) based on the received PET images and the CT image ("In 704, the correction unit 540 may correct the CT image based on the PET-CT motion vector field between the gated PET image and the CT image to obtain a corrected CT image corresponding to the gated PET image." [0124]).
Although Wang teaches generating attenuation corrected PET image ("In 705, the reconstruction unit 530 may reconstruct an attenuation corrected gated PET image {also referred to as a first PET image} corresponding to the specific respiratory phase based on the gated PET data corresponding to the respiratory phase and the corresponding corrected CT image." [0126]) which is usually used in dose calculation in the art, Wang fails to explicitly teach the method is performing dosimetric analysis of an organ, and measure an absorbed dose of ionising radiation on the organ based on the 
However, in the same field of endeavor, Sgouros teaches a computer application program for a method of performing dosimetric analysis of an organ ("… a method of performing dosimetric analysis of an organ ..." [0057]; "… a computerized system and method are provided ..." Abstract), the method comprising: measure an absorbed dose of ionising radiation on the organ based on the received PET images, the received CT image, and the generated virtual CT images ("FIG. 14 sets forth a method for a 3D-RD calculation … A CT image can be used to provide density and composition of each voxel for use in a Monte Carlo calculation. A CT image can also be used to define organs or regions of interest for computing spatially averaged doses ... A longitudinal series of PET or SPECT images can be used to perform a voxel-wise time integration and obtain the cumulated activity or total number of disintegrations on a per voxel basis ... The results of such a patient-specific 3-D imaging-based calculation can be represented as a 3-D parametric image of absorbed dose, as dose volume histograms over user-defined regions of interest or as the mean, and range of absorbed doses over such regions." [0058]; in Sgouros, the input CT image is equivalent to the corrected CT image as taught in Wang which is also generated based on the received CT image and received PET images).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to utilize the corrected CT image, attenuation corrected PET images as taught by Want to calculate the patient-specific and voxel-based absorbed dose calculation as taught by Sgouros. Doing so would make it 

Regarding claim 9, Wang in view of Sgouros teaches all claim limitations, as applied in claim 6, and Wang further teaches wherein the generation of virtual CT images comprises: determining a set of motion vectors for registering the received CT image to each of the received PET images at the other time instances ("In 703, the motion vector field determination unit 520 may determine a PET-CT motion vector field {also referred to as a fifth motion vector field} between the gated PET image and the CT image {corresponding to the deep inspiration breath-hold status}. The PET-CT motion vector field may be determined based on the PET motion vector field between the gated PET image and the second gated PET image and the PET-CT motion vector field between the second gated PET image and the CT image." [0123], the above function is a registration step performed by registration unit 550); and
generating the virtual CT images at the other time instances by applying the determined sets of motion vectors to the received CT image ("In 704, the correction unit 540 may correct the CT image based on the PET-CT motion vector field between the gated PET image and the CT image to obtain a corrected CT image corresponding to the gated PET image." [0124]).

Regarding claim 10, Wang in view of Sgouros teaches all claim limitations, as applied in claim 6, and Wang further teaches wherein the generation of virtual CT 
inverse transforming the sets of motion vectors ("In 703, the motion vector field determination unit 520 may determine a PET-CT motion vector field …" [0123]; in image registration and mathematics, motion vector field is two directional and using one direction vector V is equivalent to using inverse vector 1/V as the basic mathematics fundamental); and
generating the virtual CT images at the other time instances by applying the inverse transformed sets of motion vectors to the received CT image ("In 704, the correction unit 540 may correct the CT image based on the PET-CT motion vector field between the gated PET image and the CT image to obtain a corrected CT image corresponding to the gated PET image." [0124]).
As well-defined in the art of image registration, a registration transformation between two images or frames is two-directional. Registering A to B is equivalent to KSR, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." Id. at 415-16, 82 USPQ2d at 1395. See MPEP 2141.

Regarding claim 11, Wang teaches a computer-implemented method ("The exemplary computer platform may also include program instructions stored in the ROM 240, RAM 250, and/or another type of non-transitory storage medium to be executed by the processor 230." [0068]), the method comprising:
receiving positron emission tomography (PET) images ("In 620, the acquisition module 410 may obtain PET data corresponding to the same scanning area of the subject." [0101]) at time instances ("The gating unit 510 may also determine a plurality of groups {or referred to as frames} of gated PET data corresponding to the respiratory phases." [0104]), the PET images relating to an organ ("The subject may include … any structure or organ that may be examined …" [0100]);
receiving a computed tomography (CT) image ("In 610, the acquisition module 410 may obtain a CT image corresponding to a scanning area of a subject." [0098]) at one of the time instances ("The CT scan may be performed when the subject remains in a deep inspiration breath-hold status." [0098]), the CT image relating to the organ ("The subject may include … any structure or organ that may be examined …" [0100]);
generate virtual CT images at the other time instances ("… the correction unit 540 may correct the CT image to generate a corrected CT image that corresponds to 
Although Wang teaches generating attenuation corrected PET image ("In 705, the reconstruction unit 530 may reconstruct an attenuation corrected gated PET image {also referred to as a first PET image} corresponding to the specific respiratory phase based on the gated PET data corresponding to the respiratory phase and the corresponding corrected CT image." [0126]) which is usually used in dose calculation in the art, Wang fails to explicitly teach the method is performing dosimetric analysis, and measure an absorbed dose of ionising radiation on the organ based on the received SPECT or PET images, the received CT image, and the generated virtual CT images.
However, in the same field of endeavor, Sgouros teaches a computer-implemented method of performing dosimetric analysis ("… a method of performing dosimetric analysis of an organ ..." [0057]; "… a computerized system and method are provided ..." Abstract), the method comprising: measure an absorbed dose of ionising radiation on the organ based on the received PET images, the received CT image, and the generated virtual CT images ("FIG. 14 sets forth a method for a 3D-RD calculation … A CT image can be used to provide density and composition of each voxel for use in a Monte Carlo calculation. A CT image can also be used to define organs or regions of interest for computing spatially averaged doses ... A longitudinal series of PET or SPECT images can be used to perform a voxel-wise time integration and obtain the 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to utilize the corrected CT image, attenuation corrected PET images as taught by Want to calculate the patient-specific and voxel-based absorbed dose calculation as taught by Sgouros. Doing so would make it possible to "help better predict biological effect of treatment plans" by providing "estimated total absorbed dose for each voxel, collection of voxels or region" (see Sgouros; [0058]).

Regarding claim 14, Wang in view of Sgouros teaches all claim limitations, as applied in claim 11, and Wang further teaches wherein the generation of virtual CT images comprises: determining a set of motion vectors for registering the received CT image to each of the received PET images at the other time instances ("In 703, the motion vector field determination unit 520 may determine a PET-CT motion vector field {also referred to as a fifth motion vector field} between the gated PET image and the CT image {corresponding to the deep inspiration breath-hold status}. The PET-CT motion vector field may be determined based on the PET motion vector field between the gated 
generating the virtual CT images at the other time instances by applying the determined sets of motion vectors to the received CT image ("In 704, the correction unit 540 may correct the CT image based on the PET-CT motion vector field between the gated PET image and the CT image to obtain a corrected CT image corresponding to the gated PET image." [0124]).

Regarding claim 15, Wang in view of Sgouros teaches all claim limitations, as applied in claim 11, and Wang further teaches wherein the generation of virtual CT images comprises: determining a set of motion vectors for registering each of the received PET images to the received CT image at the other time instances ("In 703, the motion vector field determination unit 520 may determine a PET-CT motion vector field {also referred to as a fifth motion vector field} between the gated PET image and the CT image {corresponding to the deep inspiration breath-hold status}. The PET-CT motion vector field may be determined based on the PET motion vector field between the gated PET image and the second gated PET image and the PET-CT motion vector field between the second gated PET image and the CT image." [0123], the above function is a registration step performed by registration unit 550; in image registration, a registration transformation is two-directional and registering A to B is equivalent to registering B to A; registering in either direction is a predictable variant to the other);

generating the virtual CT images at the other time instances by applying the inverse transformed sets of motion vectors to the received CT image ("In 704, the correction unit 540 may correct the CT image based on the PET-CT motion vector field between the gated PET image and the CT image to obtain a corrected CT image corresponding to the gated PET image." [0124]).
As well-defined in the art of image registration, a registration transformation between two images or frames is two-directional. Registering A to B is equivalent to registering B to A. In addition, registering in either direction is a predictable variant to the other. In KSR, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." Id. at 415-16, 82 USPQ2d at 1395. See MPEP 2141.


Claim 2, 3, 7, 8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Sgouros, as applied in claim 1, 6 and 11 respectively, and further in view of Fayad et al. (Generation of 4-dimensional CT images .

Regarding claim 2, Wang in view of Sgouros teaches all claim limitations, as applied in claim 1, except wherein the generation of virtual CT images comprises: determining one of the SPECT or PET images corresponding to the received CT image; determining a set of motion vectors for registering the determined SPECT or PET image to each of the remaining SPECT or PET images at the other time instances; and generating the virtual CT images at the other time instances by applying the determined sets of motion vectors to the received CT image.
However, in the same field of endeavor, Fayad teaches wherein the generation of virtual CT images comprises: determining one of the PET images corresponding to the received CT image ("First, using the temporal characteristics of the single CT image {phase of the acquired CT} and the temporal information extracted from the PET list-mode data, we reconstructed a PET frame corresponding to the single acquired CT frame with a list-mode–based reconstruction. From here onward, this latter reconstructed PET frame will be referred to as the reference PET frame." Page 632, General Method Description); 
determining a set of motion vectors for registering the determined PET image to each of the remaining PET images at the other time instances ("The second step involved the reconstruction of non–attenuation-corrected {NAC} respiration-gated PET frames, which are subsequently registered to the reference PET frame using a nonrigid registration to derive the motion matrices." Page 632, General Method Description); and 

It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the generation of corrected CT image as taught by Wang with the generation of respiration-synchronized CT frames as taught by Fayad. Doing so would make it possible that "the warped CT frames have the same respiratory motion–related characteristics as the 4D PET images, ensuring a good match between the obtained 4D CT and 4D PET frames" and therefore "the proposed approach eliminates the need to acquire a full 4D CT series, replacing it by 1 reference CT image, leading to a significant dose burden decrease for the patients" (see Fayad; Page 636, DISCUSSION).

Regarding claim 3, Wang in view of Sgouros and Fayad teaches all claim limitations, as applied in claim 2, and Fayad further teaches wherein the determined PET image is acquired at the same time instance as the received CT image ("First, using the temporal characteristics of the single CT image {phase of the acquired CT} and the temporal information extracted from the PET list-mode data, we reconstructed a PET frame corresponding to the single acquired CT frame with a list-mode–based reconstruction. From here onward, this latter reconstructed PET frame will be referred to as the reference PET frame." Page 632, General Method Description).


Regarding claim 7, Wang in view of Sgouros teaches all claim limitations, as applied in claim 6, except wherein the generation of virtual CT images comprises: determining one of the SPECT or PET images corresponding to the received CT image; determining a set of motion vectors for registering the determined SPECT or PET image to each of the remaining SPECT or PET images at the other time instances; and generating the virtual CT images at the other time instances by applying the determined sets of motion vectors to the received CT image.
However, in the same field of endeavor, Fayad teaches wherein the generation of virtual CT images comprises: determining one of the PET images corresponding to the received CT image ("First, using the temporal characteristics of the single CT image {phase of the acquired CT} and the temporal information extracted from the PET list-mode data, we reconstructed a PET frame corresponding to the single acquired CT frame with a list-mode–based reconstruction. From here onward, this latter 
determining a set of motion vectors for registering the determined PET image to each of the remaining PET images at the other time instances ("The second step involved the reconstruction of non–attenuation-corrected {NAC} respiration-gated PET frames, which are subsequently registered to the reference PET frame using a nonrigid registration to derive the motion matrices." Page 632, General Method Description); and 
generating the virtual CT images at the other time instances by applying the determined sets of motion vectors to the received CT image ("The third and last step consisted of the direct application of the derived transformation matrices to the helical CT image {usually acquired either in full inhale or exhale} to generate the corresponding respiration-synchronized CT frames." Page 632, General Method Description).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the generation of corrected CT image as taught by Wang with the generation of respiration-synchronized CT frames as taught by Fayad. Doing so would make it possible that "the warped CT frames have the same respiratory motion–related characteristics as the 4D PET images, ensuring a good match between the obtained 4D CT and 4D PET frames" and therefore "the proposed approach eliminates the need to acquire a full 4D CT series, replacing it by 1 reference CT image, leading to a significant dose burden decrease for the patients" (see Fayad; Page 636, DISCUSSION).


It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the generation of corrected CT image as taught by Wang with the generation of respiration-synchronized CT frames as taught by Fayad. Doing so would make it possible that "the warped CT frames have the same respiratory motion–related characteristics as the 4D PET images, ensuring a good match between the obtained 4D CT and 4D PET frames" and therefore "the proposed approach eliminates the need to acquire a full 4D CT series, replacing it by 1 reference CT image, leading to a significant dose burden decrease for the patients" (see Fayad; Page 636, DISCUSSION).

Regarding claim 12, Wang in view of Sgouros teaches all claim limitations, as applied in claim 11, except wherein the generation of virtual CT images comprises: determining one of the SPECT or PET images corresponding to the received CT image; determining a set of motion vectors for registering the determined SPECT or PET image to each of the remaining SPECT or PET images at the other time instances; and 
However, in the same field of endeavor, Fayad teaches wherein the generation of virtual CT images comprises: determining one of the PET images corresponding to the received CT image ("First, using the temporal characteristics of the single CT image {phase of the acquired CT} and the temporal information extracted from the PET list-mode data, we reconstructed a PET frame corresponding to the single acquired CT frame with a list-mode–based reconstruction. From here onward, this latter reconstructed PET frame will be referred to as the reference PET frame." Page 632, General Method Description); 
determining a set of motion vectors for registering the determined PET image to each of the remaining PET images at the other time instances ("The second step involved the reconstruction of non–attenuation-corrected {NAC} respiration-gated PET frames, which are subsequently registered to the reference PET frame using a nonrigid registration to derive the motion matrices." Page 632, General Method Description); and 
generating the virtual CT images at the other time instances by applying the determined sets of motion vectors to the received CT image ("The third and last step consisted of the direct application of the derived transformation matrices to the helical CT image {usually acquired either in full inhale or exhale} to generate the corresponding respiration-synchronized CT frames." Page 632, General Method Description).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the generation of corrected CT image as taught by Wang with the generation of respiration-synchronized CT frames as taught 

Regarding claim 13, Wang in view of Sgouros and Fayad teaches all claim limitations, as applied in claim 12, and Fayad further teaches wherein the determined PET image is acquired at the same time instance as the received CT image ("First, using the temporal characteristics of the single CT image {phase of the acquired CT} and the temporal information extracted from the PET list-mode data, we reconstructed a PET frame corresponding to the single acquired CT frame with a list-mode–based reconstruction. From here onward, this latter reconstructed PET frame will be referred to as the reference PET frame." Page 632, General Method Description).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the generation of corrected CT image as taught by Wang with the generation of respiration-synchronized CT frames as taught by Fayad. Doing so would make it possible that "the warped CT frames have the same respiratory motion–related characteristics as the 4D PET images, ensuring a good match between the obtained 4D CT and 4D PET frames" and therefore "the proposed approach eliminates the need to acquire a full 4D CT series, replacing it by 1 reference 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/CHAO SHENG/           Examiner, Art Unit 3793